CALLAHAN, J.,
concurring in part and dissenting in part:
I dissent from Part I of the memorandum disposition because the environmental assessment (EA) complies with the National Environmental Policy Act’s (NEPA) *445mandate to “study, develop, and describe appropriate alternatives to recommended courses of action in any proposal which involves unresolved conflicts concerning alternative uses of available resources.” 42 U.S.C. § 4332(2)(E).
In Native Ecosystems Council v. United States Forest Service, 428 F.3d 1233, 1246 (9th Cir.2005), we rejected the argument that an EA’s detailed consideration of two alternatives—a “no-action” plan and a preferred course of action—violated NEPA. We wrote: “[s]o long as ‘all reasonable alternatives’ have been considered and an appropriate explanation is provided as to why an alternative was eliminated, the regulatory requirement is satisfied.” Id. Here the Forest Service considered but rejected an additional proposed alternative that did not involve a timber sale or the removal of any tree larger than 12 inches in diameter at breast height. The Forest Service rejected this proposal because it did not allow for the removal of fuel ladders that posed a fire risk to the larger trees and because it prevented a commercial sale. The rejection was reasonable and appropriate because the proposal did not advance the purposes of the project. Id. at 1247. Under Native Ecosystems, the detailed consideration of the action and no-action alternatives for the tree-thinning project complies with NEPA.
The Forest Service also did not define the tree-thinning project too narrowly. In City of Carmel-by-the-Sea v. United States Department of Transportation, 123 F.3d 1142, 1155-59 (9th Cir.1997), we were confronted with the stated purpose and need of a project—realigning Highway 1 in Monterey County—that, like here, preordained one of the proposed alternatives. We explained that “[t]he stated goal of a project necessarily dictates the range of ‘reasonable’ alternatives and an agency cannot define its objectives in unreasonably narrow terms.” Id. at 1155.
The majority relies on City of Carmel to hold that the added purpose of the tree-thinning project—to pay for the thinning by selling the cut trees—was contrary to NEPA because the only alternative that would satisfy this purpose was the Forest Service’s preferred alternative. However, City of Carmel did not reject the highway realignment project out-of-hand because the stated purpose and need of the project preordained one of the alternatives. Instead, City of Carmel examined the reasonableness of the project’s stated goals and, in light of these goals, the reasonableness of the alternatives. Id. City of Car-mel ultimately rejected the argument that the agency there failed to consider alternatives to the highway realignment project because the goals of the project preordained a particular alternative, after concluding that the project goals were reasonable. Id. at 1155-59.
The National Forest Management Act (NFMA) provides for an interdisciplinary approach to land management, factoring in economic considerations and timber sales. 16 U.S.C. § 1604(a), (e)-(f). The Shasta-Trinity Forest Plan also provides for timber production. Because the commercial sale component of the tree-thinning project comports with NFMA and the Forest Plan, it is a reasonable project goal. Therefore, under City of Carmel, the commercial sale component of the tree-thinning project does not undermine the validity of the EA.
Because appellant’s other NEPA challenges to the EA also lack merit, I would affirm the district court’s summary judgment on appellant’s NEPA claims.
I concur in Part II of the memorandum disposition and the remedy provided in Part III for the NFMA violation.